UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1126


STEVEN MICHAEL LEE SLOAN, d/b/a Steven Michael Lee Sloan,

                    Plaintiff - Appellant,

             v.

ALLY FINANCIAL INC.,

                    Defendant - Appellee

             and

THE CORPORATION TRUST COMPANY

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-01979-GJH)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven Michael Lee Sloan, Appellant Pro Se. Teigen Hall, David Matthew Wyand,
ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Michael Lee Sloan appeals the district court’s order dismissing his civil

action and denying his motion for discovery. We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Sloan v. Ally Fin. Inc., No. 8:18-cv-

01979-GJH (D. Md. filed Jan. 15, 2019 & entered Jan. 16, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2